Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification (Abstract)
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “An improved,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neuron Mobility (WO 2017/217936 A1 – hereinafter D1).
D1 discloses all of the structural as claimed, a theft-deterring scooter (figure 1 – element 100) comprising:
a scooter body comprising a deck (106;
a steering assembly coupled with the scooter body, the steering assembly comprising a steering column (140) and a handlebar (142);
a first wheel (108) coupled to the steering assembly;
a second wheel (109) coupled to the scooter body;
a steering lock configured to be engaged by a user operating a mechanical actuator, the steering lock further configured to be disengaged in response to receiving a wireless signal from a remote control [para 0027];
wherein, when the steering lock is engaged, the steering assembly is secured in one of a left position and a right position in which the first wheel is positioned at an angle that is offset from a center position in which the first wheel is aligned with a longitudinal axis of the scooter body [para 0027 – note: when the steering assembly is locked in the left or right position would result in the front wheel being offset from a center position]
In re claim 2, D1 discloses all of the claimed limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of MORI et al. (USPUB. 2018/0244329 – hereinafter D2).
D1 discloses a generally steering locking mechanism for its motorized scooter but does not explicitly teach the locking mechanism as claimed.
D2 teaches bicycle having a steering locking system including: 
a locking recess (corresponding structure 71) in the header tube;
a locking shaft (corresponding structure to 11 and 30) mounted within the header tube and rotatable therein; and
a projection (corresponding structure to 31) extending from the locking shaft and into the locking recess.  The advantage of the locking system of D2 is to provide a handlebar locking device which (i) can be used for a moving body whose traveling direction is changed with a handlebar and (ii) makes it difficult to unlock the handlebar by a forcible method such as breaking.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the steering lock of D1 to include the steering locking system of D2 for the reasons set forth above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over D1 alone.
D1 is disclosed above does not explicitly teach the scooter is non-motorized.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the locking system of D1 on a non-motorized scooter such that it would allow the device to fit a wider range of applications.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to D1 and D2 is the closest prior art to the claimed limitations. 
Claim 10 is allowed because the prior art neither shows nor teaches a scooter comprising:
a steering assembly comprising a wheel;
a scooter body; and
a locking mechanism configured to secure the steering mechanism in a locked position relative to the scooter body, the locking mechanism comprising:
a header tube comprising a locking recess;
a locking shaft positioned at least partly in the header tube, the locking shaft comprising a projection, the locking shaft connected with the wheel such that the locking shaft and wheel are configured to rotate together as a unit;
a lock actuator comprising an engagement member extending laterally therefrom;
wherein the projection is disposed within the locking recess of the header tube; and
wherein the lock actuator is configured to move between a first position and a second position, wherein in the first position, the lock actuator is configured to allow rotation of the locking shaft, and in the second position, the lock actuator is configured to engage within the locking recess, thereby inhibiting rotation of the locking shaft  (emphasis added).

Claims 11-18 depended on claim 10 and thus, are also in condition for allowance.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/                 Primary Examiner, Art Unit 3611